 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA .

UNITED STATES OF AMERICA,

  

Plaintiff,

WN 17 29

v. CR NO: 1:19 MJ 00128 BAM

, IST AIG
SALVADOR CASTRO, JR., ET AL. UNDER SEAL | EASTERN DIST ICL ONGALP ORT Pi

7d” DEPUTY CLERS ——
Defendant. a

 

 

_ APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

 

Ad Prosequendum C1 Ad Testificandum
Name of Detainee: Manuel Alejandro GARCIA
Detained at Fresno County Jail
1225 "M" St, Fresno, CA 93712
Detainee is: a.) charged in this district by: [1 Indictment LI Information Xl Complaint
_ charging detainee with: Title 21 U.S.C. §§ 846, 841(a)(1) and 841(a)(1)

or b.): Oa witness not otherwise available by ordinary process of the Court
Detainee will: a.) Oreturn to the custodv of detaining facility unon termination of proceedings

orb.) be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility
Appearance is necessary on June 18, 2019 at 2:00 p.m. in the Eastern District of California.

Signature: — f -
Printed Name & Phone No: Prstin J’ Gilio
Attorney of Record for: United States of America

Ii!
Il
If
Ml
Il
Ml
Ml
Ml
If
Mf
Mf
IM
Mil
tM
Ml
It
Ml
MI
Mf
Ml
Ml
Mf
Ml

 
 

WRIT OF HABEAS CORPUS
Ad Prosequendum . CAd Testificandum

The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, an June 18, 2019 for an appearance at 2:00 p.m and

any further proceedings to be had jn this cause, and at the conclusi f gaid proceedings to,rgturn said detainee to the
above-named custodian. // i /) /
Dated: - i LT (7 L 4 7

pa ,

Y Hofofable Barbara A. iffe
US. MAGISTRATE

 

Please provide the following, if known:

 

 

 

 

 

 

AKA(s) (if “MUGZY” KlMale [Female
Booking or CDC #: 7033981 (AD2739) DOB: 5/29/1986
Facility Address: 1225 "M" St, Fresno, CA 93712 Race: —_ Hispanic
Facility Phone: . - FBIH: 43650TB8
Currently

RETURN OF SERVICE

Executed on:

 

(signature)

 

 
